  Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 1 of 9 PageID #: 70




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IAN WALLACE,                                   )
                                               )
          Plaintiff,                           )
                                               )
     v.                                        )          Case No. 4:18cv01859 PLC
                                               )
PHARMA MEDICA RESEARCH, INC.,                  )
                                               )
          Defendant.                           )

                              STIPULATED PROTECTIVE ORDER

          By agreement of Plaintiff Ian Wallace and Defendant Pharma Medica Research, Inc., and

due to the discovery sought in this action by Plaintiff and Defendant that may require the

production of certain confidential, proprietary and/or sensitive information, and the need to

protect the confidentiality of such information, the parties stipulate to the Court’s entry of a

protective order having the following terms:

          1.     A party producing or propounding written discovery responses or documents that

contain confidential financial information, trade secrets, proprietary, or other confidential

information (“confidential information”) shall mark such documents with the word

“CONFIDENTIAL.” Documents so marked are sometimes referred to in this order as “Protected

Documents.’’ The ability to designate materials as confidential under this order is to be used

judiciously and reasonably.

          2.     If a Protected Document is used or marked as an exhibit in a deposition, or if

deposition testimony discloses confidential information, counsel for the deponent or the party

with whom the deponent is affiliated, or counsel for any party to this Action shall inform the

deposing counsel of the confidentiality of any such testimony or exhibit, either

contemporaneously during the deposition or within thirty (30) days after receiving a copy of the

                                                                                 303533560v1 1004374
  Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 2 of 9 PageID #: 71



deposition transcript. Each transcript so designated shall be treated as a Protected Document, and

all such testimony so designated shall be treated as confidential information, except as otherwise

agreed or ordered. For purposes of this Order, a deponent is “affiliated” with a party if he or she

is a past or present officer, director, shareholder, agent, employee, consultant or representative of

such party. All court reporters used to take depositions in this case will be informed of this Order

and will be required to sign an agreement to operate in a manner consistent with this Order.

       3.      The designation of confidential material shall be made by placing or affixing on

each page of the material in a manner, which will not interfere with its legibility the word

“CONFIDENTIAL.” The designation of confidential material may be made prior to

reproduction of any such material selected on behalf of a party for copying and before

distribution of such reproduced material to that parry. A party shall not be deemed to have

waived any right to designate materials as confidential by allowing inspection of such material

prior to a designation of such material as confidential or by inadvertently failing to mark a

document as confidential prior to disclosure of the same.

       4.      Confidential information shall not be used, shown, disseminated, copied, or in any

way communicated, orally or verbally, to anyone for any purpose whatsoever, other than as

required for the preparation and trial of this action. Access to confidential information shall be

limited to those persons designated below, and all persons given access to confidential

information shall keep all confidential information and the material contained therein

confidential from all other persons.

       5.      Confidential information, and the information and contents thereof, may be

disclosed only to the following persons (hereinafter referred to as “Qualified Persons”):




                                                 2
                                                                                    303533560v1 1004374
  Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 3 of 9 PageID #: 72



               a.      Plaintiff;

               b.      Defendant and their respective employees and agents;

               c.      Counsel of record for defendant and direct employees of such counsel

                       who are materially assisting in the preparation or trial of this action;

               d.      Counsel of record for plaintiffs and direct employees of such counsel who

                       are materially assisting in the preparation or trial of this action;

               e.      Experts and consultants retained by plaintiff or            defendant      whose

                       assistance is necessary for trial preparation of this specific action,

                       provided that no su.ch disclosure shall be made to any person employed

                       by or consulting for any competitor of any defendant;

               f.      Under seal to the Court and the Court’s employees and staff;

               g.      Court reporters pursuant to paragraph two of this agreement; and

               h.      Any person mutually agreed upon among the parties.

       6.      In no event shall any disclosure of Protected Documents or materials be made to

competitors of any defendant, or to any other person, corporation or entity who, upon reasonable

and good faith inquiry could be determined to be employees of or consultants for a competitor of

any defendant, irrespective of whether they are retained as an expert by counsel for plaintiff.

       7.      Before being given access to any confidential information, each Qualified Person

(other than the Court) shall be advised of the terms of this Order, shall be given a copy of this

Order, and shall agree in writing, in the form attached hereto as Exhibit “A,” to be bound by the

terms of this Order. Counsel for each party shall maintain a list of all Qualified Persons to whom

they or their client have provided any confidential information, and that list shall be available for

inspection by the Court.



                                                  3
                                                                                       303533560v1 1004374
  Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 4 of 9 PageID #: 73



       8.      The parties recognize that, during the course of this action, there may be produced

confidential information originating with a non-party to which there exists an obligation of

confidentiality (“Confidential Information”). Information originating with a non-party that a

designating party reasonably and in good faith believes is subject to a confidentiality obligation

may be designated as Confidential Information and shall be subject to the restrictions on

disclosure specified in this Protective Order.

       9.      In the event any party or non-party discovers, after it has produced information,

that it has inadvertently produced Confidential Information that has not been designated as

"Confidential," the producing party may designate the information as Confidential by a

subsequent notice in writing specifically identifying the information and furnishing the correct

designation, in which event the parties shall henceforth treat such information as Confidential

under this Order, and shall undertake a best effort to retrieve any disclosure, dissemination, or

use of such information prior to re-designation.

       10.     Any copy of a Protected Document distributed to a Qualified Person (other than

the Court) shall be returned to counsel for the producing party at the completion of the Qualified

Person’s consultation or representation in this case. Such Qualified Person shall, upon the request

of counsel for the producing party, execute an affidavit stating that all such documents and

copies of such documents have been returned as required.

       11.     All Protected Documents that are filed with the Court, or those that contain

Confidential Information, shall be filed electronically under seal with a certificate of service

stating when and how the filing party provided a copy of the electronically filed and sealed

material to other counsel of record.




                                                   4
                                                                                   303533560v1 1004374
  Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 5 of 9 PageID #: 74



       12.     Except to the extent otherwise permitted by this Order, counsel shall keep all

materials or information designated as confidential and subject to this Protective Order within

their exclusive possession and control and shall take all necessary and prudent measures to

maintain the confidentiality of such materials or information and shall not permit dissemination

of such materials to anyone.

       13.     Except to the extent permitted by this Order, each and every Qualified Person

provided copies of or access to material designated as confidential pursuant to this Order shall

keep all such materials and any permitted copies, notes, abstracts, or summaries of such material

within their exclusive possession and control and shall exercise all necessary and prudent

precautions to maintain the confidentiality of all such materials and shall not disseminate such

materials or their contents to anyone. Counsel shall provide each Qualified Person a copy of this

Protective Order.

       14.     Any Qualified Person having access to documents or information designated

“Confidential” under this Protective Order, to the extent copies, duplicates. extracts, summaries,

notes, or descriptions of the materials or information of any portion thereof, are created, shall

treat any and all such copies, duplicates, extracts, summaries, notes, or descriptions of the

materials, or information of any portion thereof, as confidential and all provisions of this Agreed

Protective Order shall apply equally to such materials so created in the same manner and to the

same extent as are materials designated as “Confidential” by any party.

       15.     Inadvertent production of documents subject to work product immunity or the

attorney-client privilege shall not constitute a waiver of the immunity or privilege; provided that

the producing party notifies the receiving party in writing of such inadvertent production. Such

inadvertently produced documents, and all copies thereof, shall be returned to the producing



                                                5
                                                                                   303533560v1 1004374
  Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 6 of 9 PageID #: 75



party upon timely request. No use may be made of such documents subsequent to the request to

return them. Nothing in this Protective Order shall limit the receiving party from requesting that

the Court order the production of any such inadvertently produced documents, except such

request may not be based upon the argument of waiver of the privilege or right to withhold

documents.

        16.     In the event that any non-party shall be called upon, by subpoena or otherwise, to

provide or produce Protected Documents or Confidential Information by such non-party, such

non-party may elect to be bound by the terms of this Order by notifying counsel for all parties in

writing. Upon service of such notice such non-party may designate documents and information

as Confidential Information in the manner set forth in this Order, and such non-party’s

Confidential Information shall be treated in the same manner as the Confidential Information or

Protected Documents of a party to this action.

        17.     After the termination of this action by entry of a final judgment or order of

dismissal, the provisions of this Order shall continue to be binding. This Agreed Protective Order

is and shall be deemed to be an enforceable agreement between the parties (and their agents and

attorneys, to the extent permissible by the applicable rules of professional conduct), and the

terms of this Order may be enforced by specific performance in any court of competent

jurisdiction.

        18.     To the extent that exhibit lists are filed in this cause, the parties shall, at the

appropriate time, address the use and protection of such confidential documents at trial.

        19.     This Order shall be binding upon the parties hereto, upon their attorneys, and

upon the parties’ and their attorneys’ successors, executors, personal representatives,

administrators, heirs, legal representatives, assigns, subsidiaries, divisions, employees, agents,



                                                 6
                                                                                    303533560v1 1004374
  Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 7 of 9 PageID #: 76



independent contractors, and other persons or organizations over which they have control. The

parties, their attorneys and employees of such attorneys, and their expert witnesses, consultant

and representatives retained in connection with this action each expressly stipulates to the

personal jurisdiction of this Court for purposes of any proceeding brought by a party to this

action to enforce this Order.

       20.      This Order does not constitute a waiver of any party’s right to object to discovery

on any ground, including the ground that information sought contains trade secrets or other

confidential business information, nor does it constitute an admission or representation by any

party that any document or information designated as confidential is in fact a trade secret or

contains confidential financial, proprietary, or business information. In particular, this Order

does not constitute a waiver of defendant’s right to redact documents produced in this action, nor

does it constitute a waiver of plaintiff’s right to challenge any such redaction or designation as

confidential.

       21.      Nothing in this Order shall be deemed to limit a party’s right to disclose to any

person or use its own information and documents for any purpose.

       22.      The parties further agree that any legend or stamp utilized for document

numbering or to identify or designate documents as being confidential, shall be placed, to the

extent physically possible, on such documents so as not to obliterate, cover, or interfere with the

reading of the substance of the documents and information contained within such documents.

       23.      If a party contends that any document has been erroneously designated

“confidential,” it shall nevertheless treat the document as confidential unless and until it either

(a) obtains the producing parties’ written permission to do otherwise, or (b) identifies the specific

document and, upon a showing of some need or resulting prejudice, obtains an order of this



                                                 7
                                                                                    303533560v1 1004374
   Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 8 of 9 PageID #: 77



 Court stating that the document is not confidential and shall not be given confidential treatment.

 Nothing in this Order shall constitute a waiver of any parties’ right to object to the designation of

 a particular document as confidential.

         24.    The parties reserve the right to move the court for an order to set aside this

 protective order, in whole or in part, upon good cause shown.


 HINSHAW & CULBERTSON LLP                                      WENDLER LAW, P.C.


 By       /s/ Terese A. Drew                                   By       /s/ Brian M. Wendler
      Terese A. Drew, #32030MO                                      Brian M. Wendler, #39151MO
      701 Market Street, Suite 1375                                 900 Hillsboro, Suite 10
      St. Louis, Missouri 63101                                     Edwardsville, IL 62025
      P: (314) 241-2600                                             P: (618) 692-0011
      F: (314) 241-7428                                             F: (618) 692-0022
      tdrew@hinshawlaw.com                                          wendlerlawpc@gmail.com
      Attorneys for Defendant                                       Attorneys for Plaintiff
      Pharma Medica Research, Inc.




IT IS SO ORDERED.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 19th day of April, 2019




                                                  8
                                                                                     303533560v1 1004374
  Case: 4:18-cv-01859-PLC Doc. #: 25 Filed: 04/19/19 Page: 9 of 9 PageID #: 78



                     EXHIBIT A – DECLARATION OF COMPLIANCE




       I,                            , do declare as follows:

       1.      My address is                                                        .

       2.      I have read the Stipulated Protective Order entered in this case, Wallace v.

Pharma Medica Research, Inc., 4:18cv01859 PLC (E.D. Mo.), a copy of which has been

given to me.

       3.      I understand and agree to comply with and be bound by the provisions of the

Order, including that upon receipt of any Confidential Information, I will be personally subject to

it, and to all of its requirements and procedures. Specifically, I acknowledge and agree that I

hereby submit to the personal jurisdiction of the court as it relates to my ongoing compliance

with the terms of the Stipulated Protective Order entered in this matter on April 19, 2019.

       4.      Further, I declare as provided by 28 U.S.C. § 1746, under penalty of perjury under

the laws of the United States of America, that the foregoing is true and correct.

       Executed this        day of                               2019, at                            .


                               Printed Name:




                                                 9
                                                                                    303533560v1 1004374
